ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-349, concluding that ANA L. VENTURA of JERSEY CITY, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with ethics authorities);
And the court having determined from its review of the record that the appropriate discipline is an admonition;
And good cause appearing;
It is ORDERED that ANA L. VENTURA is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.